DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The IDSs filed 2/26/2020 and 12/9/2020 have been considered and initialed copies of the PTO-1449s are enclosed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 40 and 41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Each of these claims refers to “compound of formula I according to claim 22”.  Claim 22 is not a compound claim.  It is a method claim.  Therefore claims 40 and 41 are confusing.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 22-41 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Pinheiro et al WO 2016/153839 in view of [either Lu et al WO 2004/071400 or Dong et al Cancer Chemother Pharmacol vol. 69 p. 1413 (2012)], Cheung et al US 20160166685 (priority to 11/17/2014), applicant’s specification at para. 104 and Sun et al US 2016/0333008 (priority to 5/11/2015) and Appendix A.
	Pinheiro et al disclose the treatment of cancers using a combination of PD-1 antagonists and HDAC inhibitor SAHA (vorinostat) (abstract, summary and entire 
	The only difference between the reference and the instant invention is the use of HDAC inhibitor of formula I and the scope of PD-1 antibodies.
	Lu et al discloses HDAC inhibitors of Formula 1 (which is the same as applicant’s formula I) (see summary and abstract and entire reference). And the use of these compounds in the treatment of solid cancers (such as breast, prostate, pancreatic, lung and ovary) and hematological cancers (leukemias, lymphomas) (Example 6).
Dong et al discloses the use of chidamide (which has a structure which reads on applicant’s formula I—see Appendix A for structure of chidamide) and its use in the 
	Nivolumab, pembrolizumab, pidilizumab, REGN2810, PDR 001, SHR-1210 and MEDI0680 are known anti-PD-1 antibodies.  As discussed above, Pinheiro et al discloses anti-PD-1 antibodies Nivolumab, pembrolizumab, pidilizumab.  Cheung et al discloses that Nivolumab, pembrolizumab, pidilizumab, REGN2810, PDR 001 and MEDI0680 (AMP514) are known in the art (para 169).  Sun et al discloses that nivolumab, pembrolizumab, pidilizumab, PDR 001 and SHR-1210 are known in the art (para 230).
	Since Pinheiro et al disclose the treatment of cancers using a combination of PD-1 antagonists and HDAC inhibitor SAHA (vorinostat) and since Lu or Dong disclose HDAC inhibitors of applicant’s formula I are used in the treatment of the same types of cancers as in the primary reference, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the HDAC inhibitors of Lu or Dong as the HDAC inhibitor in Pinheiro with the expected benefit of treating cancers, such as breast cancer, renal cell cancer, squamous cell carcinoma of the head and neck, melanoma, NSCLC, ovarian cancer, pancreatic cancer, prostate cancer, SCLC, liposarcoma, leomyosarcoma, glioblastoma, colorectal cancer and 
With respect to claims 29-35, the primary reference discloses that the patients to which the combination can be administered to include patients who are treatment –naïve (reads on patient who have had no treatments, including immune checkpoint treatment) or patients who have “failed to achieve a sustained response after prior therapy with a biotherapeutic or chemotherapeutic” (reads on resistant and refractory to treatment).  Since the combination can be administered to treatment –naïve patients (this reads on first line therapy.  Since the combination can be administered to patients who have been treated with radiation or surgery or “failed to achieve a sustained response after prior therapy with a biotherapeutic or chemotherapeutic” this reads on at least a secondary line of therapy if not more line of therapy.  




22-24, 26-38 and 40-41 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Dong et al Cancer Chemother Pharmacol vol. 69 p. 1413 (2012) in view of Korman et al US 8779105, Cheung et al US 20160166685 (priority to 11/17/2014) and Sun et al US 2016/0333008 (priority to 5/11/2015) and Appendix A and B.
Dong et al discloses the use of chidamide (which has a structure which reads on applicant’s formula I—see Appendix A for structure of chidamide) and its use in the treatment of solid tumors and lymphomas (title, abstract, page 1417 and discussion).  The patient population used in their studies include patients with lymphomas, colorectal cancer, lung cancer, breast cancer, ovarian cancer, renal cancer and who had prior treatments such as chemotherapy, surgery and radiation or patients who were refractory to standard treatment (Table 1 and page 1414, second column under “Eligibility”).  Table 1 also shows that the patient population included patients with 0-6 prior chemotherapy regimens.  
The only difference between the reference and the instant invention is the combination with anti-PD-1 antibodies nivolumab, pembrolizumab, pidilizumab, REGN2810, PDR 001, SHR-1210 and MEDI0680.
Korman et al discloses that clone 5C4 (which is nivolumab as Appendix B) and is used in the treatment of cancers such as lymphomas, colorectal cancer, lung cancer, breast cancer, ovarian cancer, renal cancer and discloses the formation kits (see col. 19, 48-49, 51-54, examples and entire reference).  
Nivolumab, pembrolizumab, pidilizumab, REGN2810, PDR 001, SHR-1210 and MEDI0680 are known anti-PD-1 antibodies.  Cheung et al discloses that Nivolumab, 
Since Dong et al discloses the use chidamide for the treatment of cancers such as lymphomas, colorectal cancer, lung cancer, breast cancer, ovarian cancer, renal cancer and since Korman discloses the use of clone 5C4 (nivolumab) for the treatment of the same cancers, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combination the two compounds (chidamide and nivolumab) for the treatment of cancers such as lymphomas, colorectal cancer, lung cancer, breast cancer, ovarian cancer, renal cancer with the expected benefit of treating said cancers.  The instant situation is amenable to the type of analysis set forth in In re Kerkhoven, 205 USPQ 1069 (CCPA 1980) wherein the court held that it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose in order to form a third composition that is to be used for the very same purpose since the idea of combining them flows logically from their having been individually taught in the prior art.  Applying the same logic to the instant claims, given the teachings of the prior art, it would have been obvious to combine the compounds because the idea of doing so would have logically followed from their having been individually taught in the prior art to be useful as anti-cancer agents.  One of ordinary skill in the art would have reasonably expected to obtain a therapeutic benefit upon the combination of the agents since they had been demonstrated in the prior art to be reasonably predictive of treating cancer.  

With respect to claims 29-35, the primary reference discloses that the patients to which the combination can be administered to include patients who had prior treatments such as chemotherapy, surgery and radiation or were refractory to prior treatments and that the patient population included patients with 0-6 prior chemotherapy regimens.  It is the Examiner’s position that the patients with 0-6 prior chemotherapy regimens reads on 0-6 lines of therapy and zero lines of therapy reads on no treatment (reads on patient who have had no treatments, including immune checkpoint treatment).
With respect to claim 36, it is clear from Dong et al that chidamide can be administered alone one of skill in the art readily recognizes that when combination therapy occurs, that the order of administration can be either together or separately and when separate and chidamide is administered first, then it being administered alone.





Claims 22-24, 26-41 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al WO 2004/071400 in view of Dong et al Cancer Chemother Pharmacol vol. 69 p. 1413 (2012), Korman et al US 8779105, Cheung et al US 
Lu et al discloses HDAC inhibitors of Formula 1 (which is the same as applicant’s formula I) (see summary and abstract and entire reference). And the use of these compounds in the treatment of solid cancers (such as breast, prostate, pancreatic, lung and ovary) and hematological cancers (leukemias, lymphomas) (Example 6).
The only difference between the reference and the instant invention is the combination with anti-PD-1 antibodies nivolumab, pembrolizumab, pidilizumab, REGN2810, PDR 001, SHR-1210 and MEDI0680 and the limitations of claims 29-36 and 40-41.
Dong et al discloses the use of chidamide (which has a structure which reads on applicant’s formula I—see Appendix A for structure of chidamide) and its use in the treatment of solid tumors and lymphomas (title, abstract, page 1417 and discussion).  The patient population used in their studies include patients with lymphomas, colorectal cancer, lung cancer, breast cancer, ovarian cancer, renal cancer and who had prior treatments such as chemotherapy, surgery and radiation or patients who were refractory to standard treatment (Table 1 and page 1414, second column under “Eligibility”).  Table 1 also shows that the patient population included patients with 0-6 prior chemotherapy regimens.  
Korman et al discloses that clone 5C4 (which is nivolumab as Appendix B) and is used in the treatment of cancers such as leukemias, lymphomas, colorectal cancer, prostate, pancreatic, lung cancer, breast cancer, ovarian cancer, renal cancer and discloses the formation kits (see col. 19, 48-49, 51-54, examples and entire reference).  

Since Lu et al discloses the use Formula I for the treatment of cancers, such as breast, prostate, pancreatic, lung and ovary and hematological cancers (leukemias, lymphomas) and since Korman discloses the use of clone 5C4 (nivolumab) for the treatment of the same cancers, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combination the two compounds (formula I and nivolumab) for the treatment of cancers such as breast, prostate, pancreatic, lung and ovary and hematological cancers (leukemias, lymphomas) with the expected benefit of treating said cancers.  The instant situation is amenable to the type of analysis set forth in In re Kerkhoven, 205 USPQ 1069 (CCPA 1980) wherein the court held that it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose in order to form a third composition that is to be used for the very same purpose since the idea of combining them flows logically from their having been individually taught in the prior art.  Applying the same logic to the instant claims, given the teachings of the prior art, it would have been obvious to combine the compounds because the idea of doing so would have logically followed from their having been individually taught in the prior art to be useful as anti-cancer agents.  One of ordinary skill in the art would have reasonably 
Thus, since the combination of formula I and nivolumab is obvious and since pembrolizumab, pidilizumab, REGN2810, PDR 001, SHR-1210 and MEDI0680 are all known anti-PD-1 antibodies, it would have been obvious to use these antibodies in the combination.  The formation of kits is obvious in view of Korman et al.
With respect to claims 29-35, the Dong et al discloses that the patients to which the combination can be administered to include patients who had prior treatments such as chemotherapy, surgery and radiation or were refractory to prior treatments and that the patient population included patients with 0-6 prior chemotherapy regimens.  It is the Examiner’s position that the patients with 0-6 prior chemotherapy regimens reads on 0-6 lines of therapy and zero lines of therapy reads on no treatment (reads on patient who have had no treatments, including immune checkpoint treatment).
With respect to claim 36, it is clear from Lu et al that formula I can be administered alone one of skill in the art readily recognizes that when combination therapy occurs, that the order of administration can be either together or separately and when separate and formula I is administered first, then it being administered alone.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 22-28 and 32-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10385130. Although the claims at issue are not identical, they are not patentably distinct from each other because the only difference between the two sets of claims is the scope of the patient population treated.  In the patent the scope of the patient population to be treated in narrower in that it is limited to patients previously treated with PD-L1 inhibitor (i.e. a second lien therapy) whereas the patient population in the instant application is the treatment of any patient population.  The method claims of the patent are directed to using the combination of formula I and anti-PD-1 antibodies and since the combination .


Claims 22-23, 25 and 32-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10287353. Although the claims at issue are not identical, they are not patentably distinct from each other because the only difference between the two sets of claims is the scope of the patient population treated.  In the patent the scope of the patient population to be treated in narrower in that it is limited to melanoma patients previously treated with PD-L1 inhibitor (i.e. a second lien therapy) whereas the patient population in the instant application is the treatment of any patient population.  The method claims of the patent are directed to using the combination of formula I and anti-PD-1 antibodies and since the combination is that same as the combination in claims 40 and 41, the method claims render claims 40 and 41 obvious.


Claims 22-41 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-5, 9, 12, 14, 18, 20, 23, 25, 27, 29-30, 34, 39, 48, 52, 54-55, 57, 59, 62, 63 and 66 of copending Application No. 16894532 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the only difference between the two sets of claims is the scope.  Specifically, the scope of the claims is broader in the reference .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEELA J HUFF whose telephone number is (571)272-0834.  The examiner can normally be reached on M-Th 6:30am to 4pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Sheela J. Huff/           Primary Examiner, Art Unit 1643